DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 2, 2020 and March 17, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program product. The scope of “an image generation program” is broad enough to include either a computer program by itself, and/or a signal per se, both of which are non-statutory. 
In order to overcome the rejection, the examiner suggest amending the preamble as follows: “A non-transitory computer readable medium storing thereon a computer program, which when executed by a computer, to performs a method comprising”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14 and 15 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kawachi (U.S. Patent Application Publication No. US 20060262895 A1) (hereafter referred to as “Kawachi”).  
	 With regard to claim 1, Kawachi describes a raw data acquisition part configured to acquire raw data obtained by applying X-rays to a subject placed in imaging space and by detecting a distribution of X-ray strength passing through the subject, the raw data being associated with multiple views at different X-ray irradiation angles to the subject (see Figures 1 and 11, and refer for example to paragraphs [0057] through [0063] and to paragraphs [0069] through [0076]), an image reconstructor configured to apply a smoothing process to the raw data associated with multiple views (see Figure 4, element S402 and refer for example to paragraph [0073]), followed by image reconstruction to obtain a smoothed image of a predetermined region to be imaged in the imaging space (see Figures 4 and 11, element S404 and refer for example to paragraph [0081]), and a sharpening processor configured to apply more intense sharpening to pixels in a region of a central part of the subject in the smoothed image, than the pixels in a region of a peripheral part of the subject (see Figure 11, element S1101 and refer for example to paragraphs [0038] and [0100]).
As to claim 2, Kawachi describes receiving raw data associated with multiple views, obtained by applying X-rays at multiple angles to a subject placed in imaging space and by detecting a distribution of X-ray strength passing through the subject (see Figures 1 and 11, and refer for example to paragraphs [0057] through [0063] and to paragraphs [0069] through [0076]), applying a smoothing process to the raw data associated with multiple views (see Figure 4, element S402 and refer for example to paragraph [0073]) and then reconstructing an image, thereby generating a smoothed image of a predetermined region to be imaged in the imaging space (see Figures 4 and 11, element S404 and refer for example to paragraph [0081]) and applying more intense sharpening to pixels in a region of a central part of the subject in the smoothed image, than the pixels in a region of a peripheral part of the subject (see Figure 11, element S1101 and refer for example to paragraphs [0038] and [0100]).
In regard to claim 3, Kawachi describes receiving raw data associated with multiple views, obtained by applying X-rays at multiple angles to a subject placed in imaging space and by detecting a distribution of X-ray strength passing through the subject (see Figures 1 and 11, and refer for example to paragraphs [0057] through [0063] and to paragraphs [0069] through [0076]), applying a smoothing process to the raw data associated with multiple views (see Figure 4, element S402 and refer for example to paragraph [0073]) and then reconstructing an image, thereby generating a smoothed image of a predetermined region to be imaged in the imaging space (see Figures 4 and 11, element S404 and refer for example to paragraph [0081]), and applying more intense sharpening to pixels in a region of a central part of the subject in the smoothed image, than the pixels in a region of a peripheral part of the subject (see Figure 11, element S1101 and refer for example to paragraphs [0038] and [0100]).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly discloses a system similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
December 3, 2020